\OOQ\]O`\Ul-l>b.>\\)»-

NNN[\JNNN|\)N)-‘»-»»-¢)-‘\-l»-\»_~>-‘)-»-‘
OO\‘|O\U\-bl.»JN>-*O\OOO\IO\U\J>L»N*-‘O

Case 1:18-cV-08250-.]SR Document 41 Filed 10/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case No. 18-cv-8250 (JSR)
WINKLEVOSS CAPITAL FUND, LLC,

Plaintiff, GARNISHEE STATEMENT OF NOBLE
MARKETS, LLC
v.
CHARLES SHREM,
Defendant.

 

 

 

Garnishee Statement

Thjs statement is made in response to an Order of Attachment issued by the United States
District Court for the Southern District of New York (the “Co_urt”) issued on October 2, 2018 (the
“M”) and served on Noble Markets, LLC (“Garnishee”) by hand and electronic delivery on
October 22, 2018 along with a two letter notices regarding the same from the Meade Firm dated
October 19, 2018. The Order required Garnishee to secure up to 5,000 bitcoin or its equivalent
value ($32,116,450.00 as of October 17, 2018) of any assets the Garnishee held on behalf of the
defendant, Charles Shrem (the “Defendant”), and to file a garnishee statement under seal with the
Court within five (5) calendar days of receiving the Order (this, the “Garnishee Statement” or

“Statement”).

Pursuant to the requirements of the Order and N.Y. C.P.L.R. § 6219, Garnishee states and the
following are trust to its best information, knowledge and belief as of the date hereof of this
Statement:

1. The total value and amount of all debts of the Garnishee to the Defendant are $0; and

2. The total value and amounts of all property in which the Defendant has an interest that is

in the possession or custody of Garnishee, including, but not limited to, virtual currencies,

 

 

Case 1:18-cV-08250-.]SR Document 41 Filed 10/26/18 Page 2 of 2

such as bitcoin, fiat currency and United States Dollars, stocks, bonds, tokens issued in an
initial coin offering, intangible personal property, Such as partnership interest and debts

owed, and all other property or assets of value is $O.

l, the undersigned, declare that the Statements above are true regarding the Garnishee to

the best of my information, knowledge, an;?lVief.

net

Name: Krishan Singh
Title: C.E.O., Noble Talents LLC
Date: October 26, 2018

By:

 

 

